Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 13 has been previously cancelled, claim 20 is added, and claims 1-12 and 14-20 remain pending in the application in response to the Non-Final Office Action mailed June 14, 2021. 

Response to Arguments
Applicant’s arguments filed September 10, 2021 with respect to claims 1, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 6-7, 9-10, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama et al. (US 6979292 B2, published December 27, 2005) in view of Hashimoto (US 20090099452 A1, published April 16, 2009) and Niwa et al. (US 20130290826 A1, published October 31, 2013), hereinafter referred to as Kanayama, Hashimoto, and Niwa, respectively. 
Regarding claim 1, Kanayama teaches a control device (see Fig. 1, image data generating unit 2) comprising: 
A memory storing a program (Fig. 2; see col. 11, lines 38-39, 42-45 — “The system control unit 4 has a CPU (not shown) and storage circuit (not shown)...The unit 4 controls the entire system, too. When operated, the operation unit 5 generates input command signals. The input command signals are stored into the CPU provided in the system control unit 4.”); and  
one or more processors executing the program (Fig. 2; see col. 11, lines 38-39, 42-45 — “The system control unit 4 has a CPU (not shown) and storage circuit (not shown)...The unit 4 controls the entire system, too. When operated, the operation unit 5 generates input command signals. The input command signals are stored into the CPU provided in the system control unit 4.”) causing the control device to:
acquire a plurality of images including an ultrasound image and a photoacoustic image taken in an examination (see col. 16, lines 66-67 - "...photoacoustic image data and ultrasonic image data corresponding to a plurality of frames may be acquired."); 
select, from the acquired plurality of images, a first image, and a second image to be displayed superimposed on the first image (see col. 27, lines 41-45, 47-51 -"...a 
generate an object for outputting, to an external device, at least information for displaying the second image superimposed on the first image (see Fig. 2, display unit 6; see col. 27, lines 41-45 - "...a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6."). 
Kanayama does not explicitly teach: 
supplementary information being attached to the plurality of images, wherein the supplementary information includes a superimposing method;
supplementary information relating to the examination information based on an examination order; AND
wherein the external device is not included in an imaging system configured to acquire the ultrasound image and the photoacoustic image, and wherein the external device is capable of displaying the superimposed image based on the object.
Whereas, Hashimoto, in the same field of endeavor, teaches:
supplementary information being attached to the plurality of images, wherein the supplementary information includes a superimposing method (see pg. 3, col. 1, para. 0047 – “FIG. 10 is an explanatory diagram showing one example of a cine display in which overlaid images are changed in time order.”; see pg. 6, col. 1,para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.”; Fig. 5; see pg. 5, col. 2, para. 0076-0077 – “The second image formation device 83 forms a MIP elapsed or progress image with a code 
supplementary information relating to the examination information based on an examination order (Fig. 10; see pg. 6, col. 1, para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.”; see pg. 6, col. 1, para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.” Fig. 5; see pg. 5, col. 2, para. 0076-0077 – “The second image formation device 83 forms a MIP elapsed or progress image with a code indicative of the hue as a pixel value from the MIP progress image 92 corresponding to the second image (Step S510). Incidentally, the MIP progress image is an image whose diagonally-shaded portion is displaced in color, when the MIP progress image 92 shown in FIG. 8 is used... Thereafter, the overlay ratio changing device 86 of the overlaid image generation device 84 adjusts the pixel values of the MIP progress image 92 and the MIP completed image corresponding to the first image, based on the overlay ratio information and performs the generation and display of the overlaid image at the same position on the screen of the display unit 106 (Step S511)...” so 
Whereas, Niwa, in the same field of endeavor, teaches wherein:
the external device is not included in an imaging system (Fig. 9, medical image display apparatus 6 separate from the medical image archiving apparatus 4 (PACS) (equated to the external device)), and 
wherein the external device is capable of displaying the superimposed image (Fig. 6, “Display superimposed image” SB7; Fig. 9; see pg. 6, col. 1, para. 0071 – “The medical image display apparatus 3 corresponds to a so-called viewer, and the medical image archiving apparatus 4 corresponds to a so called server. In this manner, the medical image display apparatus 3 and the medical image archiving apparatus 4 constitute a PACS (Picture Archiving and Communication System). Note that the medical image display apparatus 3 may be embedded in a medical imaging apparatus for capturing medical images.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Kanayama, by having the device:
attach supplementary information to the plurality of images, wherein the supplementary information includes a superimposing method, AND relate supplementary information to the examination information based on an examination order, as disclosed in Hashimoto, AND
not include the external device to an imaging system, as disclosed in Niwa.
One of ordinary skill in the art would have been motivated to make this modification in order:
to make it easy to dynamically understand a permeation process of a contrast agent, as taught in Hashimoto (see pg. 6, col. 2, para. 0082), AND
to generate, organize, and archive the image data based on the patient's information, as taught in Niwa (see Fig. 10, medical finding report archiving apparatus 7).
Furthermore, regarding claim 2, Kanayama further teaches:
wherein a photoacoustic image generated based on photoacoustic waves occurring by irradiation of a subject body by light (see Fig. 1, optical transmission unit 1, subject to be examined 7; see col. 12, lines 46-47 - "...acquisition of photoacoustic image data using photoacoustic imaging."), and 
an ultrasound image identified based on information relating to the irradiation by light are acquired (see Fig. 2, transmission/reception unit 22; see col. 6, lines 48-52 - "...generating and detecting an ultrasound image of the morphology of said human breast tissue, using ultrasound transducers that are co-registered with said photoacoustic detection transducers used in the detection of said photoacoustic signals..."), AND 
wherein the ultrasound image is selected as the first image, and the photoacoustic image is selected as the second image (see Fig. 2 - selecting the ultrasound image from Image data memory A 61, and selecting the photoacoustic image from Image data memory B 62). 
Furthermore, regarding claim 3, Kanayama further teaches:
wherein a plurality of photoacoustic images generated based on photoacoustic waves occurring in one irradiation of the subject body by light are acquired (see Fig. 1, optical transmission unit 1), AND 
wherein the second image for superimposed display on the first image is selected from the plurality of photoacoustic images (see Fig. 2, display unit 6; see col. 17, lines 3-5 -"Desired image data items can be read from the image data memories A 61 and B 62 and be combined in the display image memory 63."). 

Furthermore, regarding claim 7, Kanayama further teaches a control device further caused to perform correlation processing, 
wherein the examination includes irradiation of the subject body by light multiple times (see Fig. 1, irradiation unit 15; see col. 6, lines 42-44 - "...illuminating said breast tissue with short duration light pulses having wavelengths that lie in the absorption spectral bands of hemoglobin, to generate photoacoustic signals..."), 
wherein multiple photoacoustic images, each generated based on photoacoustic waves occurring in each of the plurality of irradiations by light, are acquired as the photoacoustic image (see Figs. 13A-D - multiple light pulses for one photoacoustic image frame (8i to 8a), repeated), and 
wherein the correlation processing correlates, out of the acquired ultrasound images and photoacoustic images, an image group including a plurality of photoacoustic images generated based on photoacoustic waves occurring in one irradiation by light included in the plurality of irradiations by light, and ultrasound images identified based on information relating to the one irradiation by light, AND wherein the object for each image group that has been correlated is generated (see Fig. 2; see col. 17, lines 1-5 - "...photoacoustic image data and ultrasonic image data corresponding to a plurality of frames may be acquired. In this case, they may be temporarily stored in the image data memory A 61 and image data memory B 
Furthermore, regarding claim 15, Kanayama further teaches wherein the object includes the first image (see Fig. 2, display unit 6; see col. 27, lines 41-45 - "...a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6."). 
Furthermore, regarding claim 16, Kanayama further teaches wherein the information for displaying the second image superimposed on the first image includes at least information for identifying the first image (see Fig. 2; see col. 16, lines 36-39 - "The photoacoustic image data and ultrasonic image data are thus combined in the display image memory 63. The CRT monitor 65 displays these image data items, imposing one on the other. This makes it easy for the operator to identify the acoustic wave source from the photoacoustic image. It is desired that the ultrasonic image and photoacoustic image be displayed in different colors to enable the operator to distinguish one image from the other.").
Furthermore, regarding claim 20, Niwa further teaches wherein the external device is a PACS or a viewer not included in the imaging system (Fig. 9, medical image display apparatus 6 separate from the medical image archiving apparatus 4 (PACS) (equated to the external device)).  -7-  
Regarding claim 9, Niwa further teaches herein the object includes information of at least one of examination instance ID, series UID, patient ID (see pg. 2, col. 1, para. 0024, lines 15-16 - "...a patient ID to which medical image data belongs..."), examination UID, and information of date and time relating to examination.
Furthermore, regarding claim 10, Niwa further teaches wherein the information of date and time relating to the examination includes at least one of examination date, examination time, time of acquisition of the ultrasound image, and time of acquisition of the photoacoustic image (see para. 0024 - "...image capture date and time.").


Regarding claim 18, Kanayama teaches a control method comprising: 
acquiring a plurality of images including an ultrasound image and a photoacoustic image taken in an examination (see col. 16, lines 66-67-"...photoacoustic image data and ultrasonic image data corresponding to a plurality of frames may be acquired."); 
selecting, from the acquired plurality of images, a first image, and a second image to be displayed superimposed on the first image (see col. 27, lines 41-45,47-51 -"...a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6...the method of acquiring photoacoustic image data and ultrasonic image data, which is started when the operator inputs an acquisition start command."); and 
generating an object for outputting, to an external device, the first image, and information for displaying the second image superimposed on the first image (see Fig. 2, display unit 6; see col. 27, lines 41-45 - "...a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6."). 
Kanayama does not explicitly teach: 
supplementary information being attached to the plurality of images, wherein the supplementary information includes a superimposing method;
supplementary information relating to the examination information based on an examination order; AND
wherein the external device is not included in an imaging system, and wherein the external device is capable of displaying the superimposed image.
Whereas, Hashimoto, in the same field of endeavor, teaches:
supplementary information being attached to the plurality of images, wherein the supplementary information includes a superimposing method (see pg. 3, col. 1, para. 0047 – “FIG. 10 is an explanatory diagram showing one example of a cine display in which overlaid images are changed in time order.”; see pg. 6, col. 1,para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.”; Fig. 5; see pg. 5, col. 2, para. 0076-0077 – “The second image formation device 83 forms a MIP elapsed or progress image with a code indicative of the hue as a pixel value from the MIP progress image 92 corresponding to the second image (Step S510). Incidentally, the MIP progress image is an image whose diagonally-shaded portion is displaced in color, when the MIP progress image 92 shown in FIG. 8 is used... Thereafter, the overlay ratio changing device 86 of the overlaid image generation device 84 adjusts the pixel values of the MIP progress image 92 and the MIP completed image corresponding to the first image, based on the overlay ratio information and performs the generation and display of the overlaid image at the same position on the screen of the display unit 106 (Step S511)...” so the supplementary information can be equated to the overlay ratio information, which can adjust the superimposing (or overlay) of the MIP progress image and MIP completed image);
supplementary information relating to the examination information based on an examination order (Fig. 10; see pg. 6, col. 1, para. 0082 – “...a plurality of overlaid images 31 through 36 
Whereas, Niwa, in the same field of endeavor, teaches wherein:
the external device is not included in an imaging system (Fig. 9, medical image display apparatus 6 separate from the medical image archiving apparatus 4 (PACS) (equated to the external device)), and 
wherein the external device is capable of displaying the superimposed image (Fig. 6, “Display superimposed image” SB7; Fig. 9; see pg. 6, col. 1, para. 0071 – “The medical image display apparatus 3 corresponds to a so-called viewer, and the medical image archiving apparatus 4 corresponds to a so called server. In this manner, the medical image display apparatus 3 and the medical image archiving apparatus 4 constitute a PACS (Picture Archiving and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kanayama, by having the method:
attach supplementary information to the plurality of images, wherein the supplementary information includes a superimposing method, AND relate supplementary information to the examination information based on an examination order, as disclosed in Hashimoto, AND
not include the external device to the imaging system, as disclosed in Niwa.
One of ordinary skill in the art would have been motivated to make this modification in order:
to make it easy to dynamically understand a permeation process of a contrast agent, as taught in Hashimoto (see pg. 6, col. 2, para. 0082), AND
to generate, organize, and archive the image data based on the patient's information, as taught in Niwa (see Fig. 10, medical finding report archiving apparatus 7).
Regarding claim 19, Kanayama teaches a non-transitory recording medium storing a program that causes a computer to execute (Fig. 2; see col. 11, lines 38-39, 42-45 — “The system control unit 4 has a CPU (not shown) and storage circuit (not shown)...The unit 4 controls the entire system, too. When operated, the operation unit 5 generates input command signals. The input command signals are stored into the CPU provided in the system control unit 4.”):
acquiring a plurality of images including an ultrasound image and a photoacoustic image taken in an examination (see col. 16, lines 66-67 - "...photoacoustic image data and ultrasonic image data corresponding to a plurality of frames may be acquired."), 
selecting, from the acquired plurality of images, a first image, and a second image to be displayed superimposed on the first image, based on information relating to the (see col. 27, lines 41-45, 47-51 - "...a photoacoustic image and an ultrasonic image are superimposed and 
generating an object for outputting, to an external device, the first image, and information for displaying the second image superimposed on the first image (see Fig. 2, display unit 6; see col. 27, lines 41-45 - "...a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6."). 
Kanayama does not explicitly teach: 
supplementary information being attached to the plurality of images, wherein the supplementary information includes a superimposing method;
supplementary information relating to the examination information based on an examination order; AND
wherein the external device is not included in an imaging system, and wherein the external device is capable of displaying the superimposed image.
Whereas, Hashimoto, in the same field of endeavor, teaches:
supplementary information being attached to the plurality of images, wherein the supplementary information includes a superimposing method (see pg. 3, col. 1, para. 0047 – “FIG. 10 is an explanatory diagram showing one example of a cine display in which overlaid images are changed in time order.”; see pg. 6, col. 1,para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.”; Fig. 5; see pg. 5, col. 2, para. 0076-0077 – “The second image formation device 83 forms a MIP elapsed or progress image with a code indicative of the hue as a pixel value from the MIP progress image 92 corresponding to the second image (Step S510). Incidentally, the MIP progress image is an image whose diagonally-
supplementary information relating to the examination information based on an examination order (Fig. 10; see pg. 6, col. 1, para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.”; see pg. 6, col. 1,para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.” Fig. 5; see pg. 5, col. 2, para. 0076-0077 – “The second image formation device 83 forms a MIP elapsed or progress image with a code indicative of the hue as a pixel value from the MIP progress image 92 corresponding to the second image (Step S510). Incidentally, the MIP progress image is an image whose diagonally-shaded portion is displaced in color, when the MIP progress image 92 shown in FIG. 8 is used... Thereafter, the overlay ratio changing device 86 of the overlaid image generation device 84 adjusts the pixel values of the MIP progress image 92 and the MIP completed image corresponding to the first image, based on the overlay ratio information and performs the generation and display of the overlaid image at the same position on the screen of the display unit 106 (Step S511)...” so the supplementary information can be equated to the overlay ratio information, which 
Whereas, Niwa, in the same field of endeavor, teaches wherein:
the external device is not included in an imaging system (Fig. 9, medical image display apparatus 6 separate from the medical image archiving apparatus 4 (PACS) (equated to the external device)), and 
wherein the external device is capable of displaying the superimposed image (Fig. 6, “Display superimposed image” SB7; Fig. 9; see pg. 6, col. 1, para. 0071 – “The medical image display apparatus 3 corresponds to a so-called viewer, and the medical image archiving apparatus 4 corresponds to a so called server. In this manner, the medical image display apparatus 3 and the medical image archiving apparatus 4 constitute a PACS (Picture Archiving and Communication System). Note that the medical image display apparatus 3 may be embedded in a medical imaging apparatus for capturing medical images.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the program, as disclosed in Kanayama, by having the program:
attach supplementary information to the plurality of images, wherein the supplementary information includes a superimposing method, AND relate supplementary information to the examination information based on an examination order, as disclosed in Hashimoto, AND
not include the external device to an imaging system, as disclosed in Niwa.
One of ordinary skill in the art would have been motivated to make this modification in order:
to make it easy to dynamically understand a permeation process of a contrast agent, as taught in Hashimoto (see pg. 6, col. 2, para. 0082), AND
to generate, organize, and archive the image data based on the patient's information, as taught in Niwa (see Fig. 10, medical finding report archiving apparatus 7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Hashimoto and Niwa, as applied to claim 1 above, and in further view of Halmann (US 20120108960 A1, published May 3, 2012), hereinafter referred to as Halmann. 
Regarding claim 8, Kanayama in view of Hashimoto and Niwa teaches all of the elements disclosed in claim 1 above.
Kanayama in view of Hashimoto and Niwa does not explicitly teach wherein the supplementary information includes information of time at which the ultrasound wave signals and photoacoustic signals each were acquired in the examination as examination information relating to the examination order.
Whereas, Halmann, in the same field of endeavor, teaches wherein the supplementary information includes information of time at which the ultrasound wave signals and photoacoustic signals each were acquired in the examination as examination information relating to the examination order (see pg. 5, col. 1, para. 0048 — “The RF processor 212 gathers the information (e.g. I/O, B-mode, color Doppler, tissue Doppler, and Doppler energy information) related to multiple data slices and stores the data information, which may include time stamp and orientation/rotation information, in the memory 214.”; see pg. 4, col. 1, para. 0038 — “...the table 92 may be a list of portions of the anatomical region to be scanned or that have been scanned, which may be predetermined, predefined or created by a user, such as based on a desired or required order for scanning the anatomical region.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supplementary information, as disclosed in Kanayama in view of Hashimoto and Niwa, by including to the supplementary information time at which the ultrasound wave signals and photoacoustic signals each were acquired in the examination as examination information relating to the examination order, as disclosed in Halmann. One of ordinary skill in the art would have been motivated to make this modification in order to perform an evaluation of historical ultrasound .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Hashimoto and Niwa, as applied to claim 3 above, and in further view of Herzog et al. (US 20140194723 A1, published July 10, 2014), hereinafter referred to as Herzog. 
Regarding claim 4, Kanayama in view of Hashimoto and Niwa teaches all of the elements as disclosed in claim 3 above, AND 
Hashimoto further teaches supplementary information relating to the examination information based on an examination order (Fig. 10; see pg. 6, col. 1, para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.”; see pg. 6, col. 1,para. 0082 – “...a plurality of overlaid images 31 through 36 obtained such that these MIP progress images 41 through 46 are overlaid on the MIP completed image 91.” Fig. 5; see pg. 5, col. 2, para. 0076-0077 – “The second image formation device 83 forms a MIP elapsed or progress image with a code indicative of the hue as a pixel value from the MIP progress image 92 corresponding to the second image (Step S510). Incidentally, the MIP progress image is an image whose diagonally-shaded portion is displaced in color, when the MIP progress image 92 shown in FIG. 8 is used... Thereafter, the overlay ratio changing device 86 of the overlaid image generation device 84 adjusts the pixel values of the MIP progress image 92 and the MIP completed image corresponding to the first image, based on the overlay ratio information and performs the generation and display of the overlaid image at the same position on the screen of the display unit 106 (Step S511)...” so the supplementary information can be equated to the overlay ratio information, which changes based on the examination order of the MIP progress images, adjusting the superimposing (or overlay) of the MIP progress image and MIP completed image). 

Whereas, Herzog, in the same field of endeavor, teaches wherein a third image for superimposed display on the first image and second image is selected, from the plurality of photoacoustic images (see Figs. 2 and 7 - oxygenation map and hemoglobin maps are photoacoustic images, which can be selected and combined into a masked oxygenation map; see pg. 4, col. 1, para. 0055, lines 19-23 - "The generate parametric images (step 240) process outputs an oxygenation map (250), a hemoglobin map (255) and a masked oxygenation map (260). In an embodiment, any or all of the three maps are coregistered with, and overlaid on an ultrasound image (step 265)."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device, as disclosed in Kanayama in view of Hashimoto and Niwa, by selecting another photoacoustic image to superimpose the image onto the display, as disclosed in Herzog. One of ordinary skill in the art would have been motivated to make this modification in order to have a higher signal-to-noise ratio to more easily view and diagnose regions with higher oxygenation and hemoglobin content, as taught in Herzog (see para. 0339). 
Furthermore, regarding claim 5, Herzog further teaches wherein an object is generated where an order of superimposing the second image and the third image on the first image is identifiable (see Figs. 13-15, bottom right image is the masked oxygenation map superimposed the ultrasound image; see pg. 28, col. 2, para. 0390, lines 1-4 -"...colorization on an image shows relative oxygenation, thus, for example, red may mean an area is less oxygenated than the surrounding tissue and green may mean it's more oxygenated.").
The motivation for claim 5 was shown previously in claim 4.

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Hashimoto and Niwa, as applied to claim 1 above, and in further view of Kazuhiro et al. (WO 2014181633 A1, published November 13, 2014), hereinafter referred to as Kazuhiro. 
Regarding claim 11, Kanayama in view of Hashimoto and Niwa teaches all of the elements as disclosed in claim 1 above. 
Kanamaya in view of Hashimoto and Niwa does not explicitly teach a control device further caused to generate the second image as overlay image data as to the first image, and generates a DICOM image file including the first image and the overlay image data as the object, as information for superimposed display of the second image on the first image. 
Whereas, Kazuhiro, in the same field of endeavor, teaches a control device further caused to generate a DICOM image file including the first image and the overlay image data as the object (see Fig. 3; see pg. 12, para. 1 - "...the photoacoustic image, reflected ultrasound image, and the header is stored in DICOM (Digital Imaging and communications in Medicine) format."), as information for superimposed display of the second image on the first image (see pg. 6, para. 3 - "Image synthesizing means 31, by superimposing the photoacoustic image to example ultrasound images, performs image synthesis.").

Furthermore, regarding claim 12, Kazuhiro further teaches a control device further caused to generate a DICOM image file including the first image as the object (see Fig. 3; see pg. 12, para. 1- "...the photoacoustic image, reflected ultrasound image, and the header is stored in DICOM (Digital Imaging and communications in Medicine) format."), and generate information for superimposed display of the second image on the first image as the object (see Abstract - "... meta information which includes information that indicates position of the stored photoacoustic data and reflected acoustic wave data with the photoacoustic data and reflected acoustic wave data and stores the same in the auxiliary storage device."). 
Furthermore, regarding claim 17, Kazuhiro further teaches wherein the information for displaying the second image superimposed on the first image includes information indicating an order of superimposing the second image, out of the plurality of images to be superimposed on the first image, on the first image (see Fig. 6 - the first photoacoustic image (i.e. PA Area 1 and 2 of Frame 1) can be superimposed on an ultrasound image).
The motivation for claims 12 and 17 was shown previously in claim 11. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Hashimoto and Niwa, as applied to claim 1 above, and in further view of Kanayama (US 20150250446 A1, published September 10, 2015), hereinafter referred to as Kanayama (US 20150250446 A1). 

Kanayama does not explicitly teach a control device further caused to select from images not determined to be suitable for diagnosis, out of the acquired plurality of images. 
Whereas, Kanayama (US 20150250446 A1), in the same field of endeavor, teaches a control device further caused to select from images not determined to be suitable for diagnosis, out of the acquired plurality of images (see Fig. 2, step S108; see pg. 6, col. 1, para. 0080 - "...excluding ultrasonic images in phases in which motion is large (an average velocity value is large) in step S108 can prevent the selection of an ultrasonic image which is mixed with motion artifacts and unsuitable for diagnosis."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device, as disclosed in Kanayama in view of Hashimoto and Niwa, by selecting images to be excluded in diagnosis, as disclosed in Kanayama (US 20150250446 A1). One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the data and diagnosis as it can reduce the overall set of reviewed images which contain redundancies and errors, as taught in Kanayama (US 20150250446 A1) (see para. 0079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuimaono et al. (US 20070078325 A1, published April 5, 2007) discloses a system where the superimposition can be performed with adjustable transparency and adjustable blending factor.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/N.C./Examiner, Art Unit 3793    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791